Exhibit 10.2

 

AXCELIS TECHNOLOGIES, INC.

2012 Equity Incentive Plan

Non-Qualified Stock Option Certificate

Employee Grant Form

 

Axcelis Technologies, Inc. (the “Company”), a Delaware corporation, hereby
grants to the person named below an option to purchase shares of Common Stock,
$0.001 par value, of the Company (the “Option”) under and subject to the
Company’s 2012 Equity Incentive Plan (the “Plan”) exercisable on the following
terms and conditions and those set forth on the reverse side of this
certificate:

 

Name of Optionholder:

 

 

Address:

 

 

 

 

 

 

 

 

Number of Shares:

 

 

Option Price:

 

$       

Date of Grant:

 

, 20  

 

Exercisability

Schedule:

 

Subject to the terms on the reverse side, this option shall be exercisable(1):

 

 

after                , 20    , as to       % of the Number of Shares above,

 

 

after                , 20    , as to an additional       % of the Number of
Shares above,

 

 

after                , 20    , as to an additional       % of the Number of
Shares above, and

 

 

after                , 20    , as to an additional       % of the Number of
Shares above.

 

Expiration Date:                     , 20     (not later than the
7th anniversary of the date of grant)

 

This Option shall not be treated as an Incentive Stock Option under section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

By acceptance of this Option, the Optionholder agrees to the terms and
conditions hereof.

 

 

AXCELIS TECHNOLOGIES, INC.

ACCEPTED:

 

 

 

 

By:

 

 

 

Title:

Name:

 

--------------------------------------------------------------------------------

(1)  For executive officer grants, note the provisions of Section 5(b)(iv) of
the Plan.

Form approved June 18, 2012

 

--------------------------------------------------------------------------------


 

AXCELIS TECHNOLOGIES, INC. 2012 EQUITY INCENTIVE PLAN
Non-Qualified Stock Option Terms and Conditions for Employees

 

1.  Plan Incorporated by Reference.  This Option is issued pursuant to the terms
of the 2012 Equity Incentive Plan (the “Plan”) and may be amended as provided in
the Plan.  Terms used and not otherwise defined in this certificate have the
meanings given to them in the Plan.  This certificate does not set forth all of
the terms and conditions of the Plan, which are incorporated herein by
reference.  The Board administers the Plan and its determinations regarding the
operation of the Plan are final and binding.  Copies of the Plan may be obtained
upon written request without charge from the Legal Department of the Company.

 

2.  Option Price.  The price to be paid for each share of Common Stock issued
upon exercise of the whole or any part of this Option is the Option Price set
forth on the face of this certificate.

 

3.  Exercisability Schedule.  This Option may be exercised at any time and from
time to time up to the number of shares and in accordance with the
exercisability schedule set forth on the face of this certificate, but only for
the purchase of whole shares.  This Option may not be exercised as to any shares
after the Expiration Date.

 

4.  Method of Exercise.  To exercise this Option, the Optionholder shall deliver
notice to the Company specifying the number of shares being exercised
accompanied by payment of the Option Price for such shares in cash or in such
other form as the Board may approve, including shares of Common Stock of the
Company valued at their Fair Market Value on the date of delivery, or a payment
commitment of a financial or brokerage institution.    Upon exercise, the
Company may issue a certificate representing the shares purchased under this
Option or instruct the Company’s transfer agent to record a book entry relating
to such shares

 

5.  Rights as a Stockholder or Employee.  The Optionholder shall not have any
rights in respect of shares to which the Option shall not have been exercised
and payment made as provided above.  The Optionholder shall not have any rights
to continued employment by the Company by virtue of the grant of this Option.

 

6.  Recapitalization, Mergers, Etc. In the event of a merger or consolidation in
which the Company is the surviving corporation or a recapitalization (including
a stock split, stock combination or stock dividend) of the Company, the Board in
its discretion may adjust the exercise price and number and kind of shares
subject to the Option and other terms of the Option in a manner determined by
the Committee to equitably reflect such merger, consolidation or
recapitalization.  In the case of any recapitalization, stock acquisition,
merger, consolidation or other form of corporate transaction in which a company
other than the Company is the surviving, continuing, successor or purchasing
entity (a “Transaction”), the Board may provide that another party to the
Transaction will assume the Award or substitute for any Award a substantially
equivalent award.  Awards that are not so assumed or substituted for shall
terminate upon the consummation of such Transaction.  In the case of a
Transaction in which the stockholders of the Company receive consideration that
is all or predominantly cash, the Plan provides for acceleration of
exercisability so that the Optionholder may participate in the Transaction or
for the payment of the value of the Option to the Optionholder in connection
with the consummation of the Transaction.

 

7.  Option Not Transferable.  This Option is not transferable by the
Optionholder otherwise than by will or the laws of descent and distribution or
to the extent permitted by the Board.  Subject to the foregoing, this Option is
exercisable, during the Optionholder’s lifetime, only by the Optionholder. The
Optionholder’s Designated Beneficiary may exercise the Optionholder’s rights to
the extent they are exercisable hereunder following the death of the
Optionholder.

 

8.  Exercise of Option after Termination of Employment.  In the event of the
Optionholder’s termination of employment for any reason other than cause death,
Disability or Retirement (as such terms are defined below), the right of the
Optionholder to exercise this Option shall terminate on the 90th day following
the date of termination of employment.  In the event of a termination of
employment for cause, as determined in the reasonable discretion of the Board,
this Option shall terminate on the date of termination of employment.  In the
event of a termination of employment by reason of death, Disability or
Retirement, the right of the Optionholder to exercise this Option will terminate
on the first anniversary of the date of the termination of employment. 
Disability means a total and permanent disability such that, due to physical or
mental illness, injury or disease, the Optionholder is unable to perform any
services for the Company and, in the opinion of a qualified physician designated
by the Company, such disability will be permanent and continuous during the
remainder of the Optionholder’s life.   Retirement means a not-for-cause
separation when the Optionholder is at least 55 years old and is an employee in
good standing with at least 5 years service.  Such post termination exercise
periods are all subject to earlier termination in accordance with Sections 6 or
11 or upon the Expiration Date and may be extended by the Board.  In all events,
options that were not exercisable at the time employment terminated will
terminate on the date of termination of employment.

 

9.  Compliance with Securities Laws.  It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both.  The certificates representing the shares purchased under this Option or
book entries relating to such shares may contain such legends as counsel for the
Company shall consider necessary to comply with any applicable law.

 

10.  Payment of Taxes. The Company shall be entitled to withhold (or secure
payment from the Optionholder in lieu of withholding) the amount of any
withholding or other tax required by law to be withheld or paid by the Company
with respect to any amount payable and/or shares issuable under this Option, and
the Company may defer payment of cash or issuance of shares upon exercise of
this Option unless indemnified to its satisfaction against any liability for any
such tax.

 

                11.  Cancelation and Clawback. The Board may cancel this Option
if (A) the Optionholder violates any agreement between the Company and the
Optionholder, or (B) the Optionholder voluntarily leaves employment of the
Company and within one year of such termination of employment enters into an
activity as employee, agent, officer, director or proprietor in competition with
the Company as reasonably determined by the Board.  The Company may also demand
reimbursement of any profits received by the Optionholder on exercise of this
Option during the twelve (12) month period prior to such non-compliance or
competition.  In such case, the Optionholder shall return to the Company in cash
within ten (10) days after notice from the Company an amount equal to the
difference between the Fair Market Value on the date of exercise of the shares
acquired and the Option Price paid.   In the case of executive officers, profits
received on exercise of this Option may also be subject to a clawback required
under (i) Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, or any law of similar effect for recovery of
incentive-based compensation previously paid, and (ii) any regulations
promulgated pursuant to any such law.

 

--------------------------------------------------------------------------------